Citation Nr: 1014074	
Decision Date: 04/14/10    Archive Date: 04/29/10	

DOCKET NO.  07-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
Non-Hodgkins lymphoma.  

2.  Entitlement to service connection for a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease.  

3.  Entitlement to an increased (compensable) evaluation for 
Non-Hodgkins lymphoma.  

4.  Entitlement to an initial compensable evaluation for 
decreased salivary secretions resulting in "dry mouth."  

5.  Entitlement to an initial compensable evaluation for 
folliculitis-like skin lesions.  

6.  Entitlement to special monthly compensation based on 
statutory housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
January 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In a rating decision of August 1986, the RO denied 
entitlement to service connection for hypertension.  The 
Veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the August 1986 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence both 
new and material, but continued its denial of service 
connection for hypertension.  

At the time of the aforementioned rating decision in 
March 2005, the RO discontinued the Veteran's previously-
assigned 100 percent schedular evaluation for Non-Hodgkins 
lymphoma, assigning a noncompensable evaluation effective 
from June 1, 2005.  In May 2005, the Veteran voiced his 
disagreement with that reduction in benefits, but clearly 
stated that he was not, in fact, seeking restoration of the 
previously-assigned 100 percent schedular evaluation.  Nor 
was the issue of restoration raised at the time of the filing 
of the Veteran's Substantive Appeal in January 2007.  Under 
the circumstances, the Board will not address the issue of 
restoration of a 100 percent schedular evaluation for 
service-connected Non-Hodgkins lymphoma as part of its 
decision.  

The issues of service connection for a chronic respiratory 
disorder (to include chronic obstructive pulmonary disease) 
and service connection for hypertension on a de novo basis, 
as well as increased evaluations for service-connected Non-
Hodgkins lymphoma, decreased salivary secretions resulting in 
a "dry mouth," and folliculitis-like skin lesions, in 
addition to special monthly compensation based on statutory 
housebound status is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of August 1986, the RO denied 
entitlement to service connection for hypertension.  

2.  Evidence submitted since the time of the August 1986 
decision denying entitlement to service connection for 
hypertension is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1986 denying the 
Veteran's claim for service connection for hypertension is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the RO denied entitlement to 
service connection for hypertension in August 1986 is both 
new and material, and sufficient to reopen the Veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
hypertension.  In pertinent part, it is contended that the 
Veteran's hypertension had its origin during  his period of 
active military service.  In the alternative, it is contended 
that the Veteran's hypertension is in some way proximately 
due to, the result of, or aggravated by his service-connected 
Non-Hodgkins lymphoma, or treatment therefore.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2009); 38 C.F.R. § 20.1103 
(2009).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claim for service connection for 
hypertension, the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently, because they rest on different factual bases.  

In the case at hand, at the time of the prior August 1986 
decision, the RO denied entitlement to service connection for 
hypertension.  The Veteran's current claim and accompanying 
evidence reflects that very same disability.  Inasmuch as the 
Veteran's current claim is based on the very same disability 
as his previous claim, it must be considered on a "new and 
material" basis.  See Boggs , supra.  

In the present case, at the time of the aforementioned 
August 1986 rating decision, it was noted that, at the time 
of the Veteran's service entrance examination in August 1964, 
the Veteran gave a history of one episode of hypertension in 
1962, prior to service.  The Veteran's blood pressure at the 
time of service entrance was 140/86.  Further noted was that 
there was no evidence of any treatment or diagnosis of a 
cardiovascular condition during the Veteran's period of 
active service.  At the time of a retirement physical 
examination, the Veteran's blood pressure was 128/86.  
Moreover, a VA general medical examination conducted 
subsequent to service noted a history of borderline 
hypertension, with blood pressures of 126/94, 122/84, 130/90, 
128/22, and 126/90.  Based on such findings, it was 
determined that chronic essential hypertension was not shown 
during the Veteran's period of active military service, or to 
a compensable degree during the first year following service 
discharge.  Accordingly, service connection for hypertension 
was denied.  That determination was adequately supported by 
and consistent with the evidence then of record, and is 
final.  

Evidence submitted since the time of the RO's August 1986 
decision is both "new" and "material" as to the issue of 
service connection for hypertension.  More specifically, 
since the time of the August 1986 rating decision, the 
Veteran has received both a confirmed diagnosis of and 
treatment for hypertension.  Such evidence, at a minimum, 
provides a "more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or 
disability," and, accordingly is sufficient to reopen the 
Veteran's previously-denied claim.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  VA must also make reasonable efforts 
to assist the Veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  However, given the determination that new and 
material evidence has, in fact, been submitted sufficient to 
reopen the Veteran's previously-denied claim, any further 
discussion of the requirements of the VCAA is unnecessary.  



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
the benefit sought on appeal as to that matter is granted.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for hypertension, the 
Board must  now proceed to a de novo review of all pertinent 
evidence of record.  That evidence, however, raises some 
question as to the exact nature and etiology of the Veteran's 
current hypertension.  

In that regard, at the time of a service entrance examination 
in August 1964, there was noted a questionable episode of 
hypertension in 1962.  However, following reevaluation of the 
Veteran in December of that same year, it was noted that a 
letter from the Veteran's private physician showed only one 
episode of hypertension in 1962.  Physical examination of the 
Veteran revealed a sitting blood pressure of 140/86, and the 
Veteran was considered qualified for Airborne training.  

At the time of a subsequent service medical examination in 
August 1977, the Veteran gave a history of high or low blood 
pressure.  However, a physical examination of the Veteran 
conducted at that time showed a sitting blood pressure of 
116/80, and no pertinent diagnosis was noted.  

On service medical examination in May 1982, the Veteran gave 
a history of high blood pressure in 1964, but with no need 
for medication.  A physical examination of the Veteran 
conducted at that time showed a sitting blood pressure of 
108/74, and no pertinent diagnosis was noted.  

At the time of the Veteran's retirement physical examination 
in January 1986, he denied any history of high or low blood 
pressure.  A physical examination of the Veteran's heart and 
vascular system conducted at that time was within normal 
limits, and the Veteran's blood pressure was 128/86 in the 
sitting position.  Once again, at the time of service 
separation, no pertinent diagnosis was noted.  

Significantly, during the course of a VA general medical 
examination in May 1986, the Veteran indicated that he had 
first been diagnosed with hypertension as far back as 1965, 
though at that time, he was told that it was "rather 
borderline," and never placed on any treatment.  According to 
the Veteran, since that time, he had undergone many physical 
examinations, some of which showed elevated blood pressure, 
and some of which did not.  Reportedly, the Veteran had never 
received any treatment for hypertension.  Nor had he 
experienced problems with chest pain, ankle edema, or 
shortness of breath.  

On physical examination, measurements obtained in the 
sitting, reclining, and standing positions yielded blood 
pressure readings of 126/94, 122/84, and 130/90 on the right 
arm, and 128/82, and 126/90 on the left arm.  Pulses in the 
sitting, reclining, and standing positions were 78, 80, and 
84, respectively.  The pertinent diagnosis noted was "history 
consistent with borderline hypertension."  

The Board notes that, during the course of a private medical 
examination in October 1994, the Veteran gave a history of 
elevated blood pressure, indicating that, on one particularly 
stressful occasion when his wife, a nurse, had taken his 
blood pressure, it was 160/90.  Moreover, during the course 
of a subsequent private medical examination in April 2003, 
the Veteran received a confirmed diagnosis of hypertension 
which was reportedly "controlled with medication."  

The Veteran has in part argued that his current hypertension 
is in some way causally related to service-connected Non-
Hodgkins lymphoma, or treatment therefore.  While it is true 
that various VA examiners have offered their opinion that the 
Veteran's hypertension is not proximately due to or the 
result of his Non-Hodgkins lymphoma, no opinion has yet been 
offered as to whether the Veteran's hypertension has, in 
fact, been aggravated by that same Non-Hodgkins lymphoma, or 
treatment therefore.  Such an opinion is necessary prior to a 
final adjudication of the Veteran's current claim for service 
connection for hypertension.  

As regards the Veteran's claim for service connection for a 
chronic respiratory disorder (to include chronic obstructive 
pulmonary disease), it is true that, during the Veteran's 
period of active military service, he received neither a 
diagnosis of nor treatment for a chronic respiratory 
disability.  However, during the course of a VA medical 
examination in February 2005, there was noted a March 2003 
report of a CT scan reportedly showing evidence of a mild 
upper lobe, predominantly pulmonary, emphysema.  While 
various VA examiners have offered their opinion that the 
Veteran's current respiratory pathology is not proximately 
due to or the result of his service-connected Non-Hodgkins 
lymphoma (or treatment therefore), no opinion has yet been 
offered as to whether that lymphoma (or treatment therefore) 
has in any way aggravated the Veteran's currently-existing 
respiratory disability.  Such an opinion is necessary prior 
to a final adjudication of the Veteran's claim for service 
connection for a chronic respiratory disorder.  

Finally, as regards the Veteran's claims for increased 
evaluations for service-connected Non-Hodgkins lymphoma, 
decreased salivary secretions resulting in a "dry mouth,"  
and folliculitis-like skin lesions, the Board notes that it 
appears as though the Veteran was issued VCAA-complying 
notice with respect to the Non-Hodgkin's lymphoma matter 
prior to the grant of service connection.  See July 2003 
letter; see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, given the procedural development presented 
in this case, wherein the Veteran's initial rating for Non-
Hodgkin's lymphoma was reduced from 100 percent to zero 
percent, but the Veteran thereafter only sought entitlement 
to an increased rating for his disease, as well as the 
disabilities that were service-connected as secondary to the 
Veteran's Non-Hodgkin's lymphoma, the Board finds that the 
Veteran should be issued VCAA-complying notice with regard to 
the above-referenced increased rating claims.  It is also 
noted that the Veteran has not been provided such notice with 
respect to the issue of special monthly compensation based on 
statutory housebound status.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should review the 
Veteran's claims file, and ensure that 
the Veteran and his representative are 
sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the Veteran and 
his representative of the evidence and 
information necessary to prevail on his 
claims for service connection for 
hypertension and a chronic respiratory 
disorder (included chronic obstructive 
pulmonary disease), as well as his claims 
for increased evaluations, and his claim 
for special monthly compensation based on 
statutory housebound status.  A copy of 
the letter providing the Veteran with 
such notice should be made a part of his 
claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent VA evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran's entire claims folder 
should then be furnished to an 
appropriate specialist or specialists for 
review, in an attempt to more accurately 
determine the exact nature and etiology 
of his current hypertension and chronic 
respiratory disability.  

Following completion of that review, the 
appropriate examiner or examiners should 
offer an opinion as to whether it is at 
least as likely as not the case that the 
Veteran's current hypertension and/or 
respiratory disability have in some way 
been aggravated by his service-connected 
Non-Hodgkins lymphoma, or treatment 
therefore.  A complete rationale must be 
provided for any opinion offered, and all 
information and opinions, when obtained, 
must be made a part of the Veteran's 
claims folder.  

4.  The RO/AMC should then review the 
Veteran's claims for service connection 
for hypertension and a chronic 
respiratory disorder (including chronic 
obstructive pulmonary disease), as well 
as his claims for increased evaluations 
for service-connected Non-Hodgkins 
lymphoma, decreased salivary secretions 
resulting in a "dry mouth,"  and 
folliculitis-like skin lesions, in 
addition to his claim for special monthly 
compensation based on statutory 
housebound status.  Should the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
June 2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


